WALLIS, J.
Florida Insurance Guaranty Association (“Appellant”) appeals a non-final order compelling appraisal for James and Rita Hanse (“Appellees”) in a dispute over a sinkhole loss. Appellant raises three issues: (1) Appellees waived their right to demand appraisal because the case has been actively litigated; (2) No issues exist that can be determined by an appraisal panel because only the amount of loss is subject to appraisal under the policy; and (3) Appellees selected an unqualified appraiser. Because we addressed identical arguments on substantially similar facts in Florida, Insurance Guaranty Association v. Branco, 148 So.3d 488 (Fla. 5th DCA 2014), we affirm, in part, holding Appellees did not waive their right to demand ap*1273praisal and appraisable issues exist. However, we reverse, in part, and remand the order to the extent it permits Appellees to select their own attorney as a disinterested appraiser. Id. (“Given the duty of loyalty owed by an attorney to a client, we conclude that attorneys may not serve as their clients’ arbitrators or appraisers when ‘disinterested’ arbitrators or appraisers are bargained for.”).
AFFIRMED in part; REVERSED in part; and REMANDED.
LAWSON and LAMBERT, JJ., concur.